Title: Notes on Architectural Ornaments, 16 October 1805
From: Jefferson, Thomas
To: 


                        
                            
                        16 Oct. 1805
                     
                        
                        frize board of Chamber Chimney Cap length 4. f 11½ I 
                  breath 7½ I. the ornaments to be the Same as in the frize of The Entablature, viz. for an Inside dentile Cornice
                  bespoke of capt Andrews Oct. 16. 05.
                  
                     
                        
                           Plinths for Parlour fire place
                           }
                           bespoke of mr Blagden. Oct. 16. 05
                        
                        
                           length 8½ I.
                        
                        
                           breadth 9⅛ I.
                        
                        
                           thickness 3. I.
                        
                     
                  
                        
                            
                        
                    